Case 5:18-cv-02237-MWF-SHK Document 17 Filed 12/10/18 Page 1 of 2 Page ID #:92



     BURSOR & FISHER, P.A.
 1   L. Timothy Fisher (State Bar No. 191626)
     Frederick J. Klorczyk III (State Bar No. 320783)
 2   1990 North California Boulevard, Suite 940
     Walnut Creek, CA 94596
 3   Telephone: (925) 300-4455
     Facsimile: (925) 407-2700
 4   E-Mail: ltfisher@bursor.com
             fklorczyk@bursor.com
                                                          DENIED
 5                                              BY ORDER OF THE COURT
     BURSOR & FISHER, P.A.
 6   Scott A. Bursor (State Bar No. 276006)
     888 Seventh Avenue
 7   New York, NY 10019
     Telephone: (646) 837-7150
 8   Facsimile: (212) 989-9163
     E-Mail: scott@bursor.com
 9
     Attorneys for Plaintiffs
10

11                         UNITED STATES DISTRICT COURT
12                       CENTRAL DISTRICT OF CALIFORNIA
13

14                                               Case No. 5:18-cv-02237-MWF-SHK
     ALICE RUBIO and LATISHA
15   SATCHELL, individually and on behalf
                                                 [PROPOSED] ORDER ON THE
     of all others similarly situated,           STIPULATION TO SET
16
                                                 BRIEFING SCHEDULE
17                              Plaintiffs,
           v.                                    [Filed Concurrently with Stipulation]
18

19
     ORGAIN, INC., a California Corporation,
20

21                              Defendant.
22

23

24

25

26

27

28
     [PROPOSED] ORDER
     CASE NO. 5:18-cv-02237-MWF-SHK
Case 5:18-cv-02237-MWF-SHK Document 17 Filed 12/10/18 Page 2 of 2 Page ID #:93



 1
                                    [PROPOSED] ORDER
 2
           This matter is before the Court on the parties’ joint stipulation regarding a
 3
     briefing schedule for Defendant’s anticipated Motion to Dismiss. The Court, having
 4
     considered the parties’ stipulation, finds good cause in support thereof.
 5
           Accordingly, IT IS HEREBY ORDERED:
 6
           1. The deadline for Defendant to file its motion to dismiss shall be December
 7
              20, 2018;
 8
           2. The deadline for Plaintiffs to file an opposition to Defendant’s motion to
 9
              dismiss shall be February 4, 2019;
10
           3. The deadline for Defendant to submit a reply in support of its motion to
11
              dismiss shall be February 18, 2019; and
12
           4. The hearing for Defendant’s motion to dismiss, subject to Court availability,
13
              shall be March 4, 2019.
14

15                                          DENIED WITHOUT PREJUDICE.
16                                          THERE IS NO JUSTIFICATION FOR
                                            DELAY UNTIL FEBRUARY 4, 2019.
17   Dated:
                                            MICHAEL W. FITZGERALD
18                                          United States District Court Judge
19

20

21

22

23

24

25

26

27

28

     [PROPOSED] ORDER
     CASE NO. 5:18-CV-02237-MWF-SHK
